NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL D. STORMAN,                             No. 18-15337

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00976-MCE-AC

 v.
                                                MEMORANDUM*
OFFICE OF THE SECRETARY, United
States, DHHS,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Michael D. Storman appeals pro se from the district court’s order denying

his motion for relief from judgment under Federal Rule of Civil Procedure 60(b).

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion by denying Storman’s motion

for relief from judgment because Storman failed to demonstrate any basis for such

relief. See id. at 1263 (setting forth grounds for relief under Rule 60).

      We lack jurisdiction to review the dismissal because the record reflects that

Storman’s action was voluntarily dismissed without prejudice. See Concha v.

London, 62 F.3d 1493, 1507 (9th Cir. 1995) (“A voluntary dismissal without

prejudice is ordinarily not a final judgment from which the plaintiff may appeal.”);

WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1135 (9th Cir. 1997) (en banc) (issue

of jurisdiction must be raised sua sponte).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, see Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009),

or documents not filed with the district court, see United States v. Elias, 921 F.2d
870, 874 (9th Cir. 1990).

      Storman’s motion to expedite the case (Docket Entry No. 4) is denied.

      AFFIRMED.




                                           2                                   18-15337